Exhibit 10.45

 

AMENDED AND RESTATED SALES FORCE WORK ORDER # 8795 AND

TERMINATION OF WORK ORDER #8872

 

EFFECTIVE DATE: January 26, 2004

 

This Amended and Restated Sales Force Work Order is entered into between
Columbia Laboratories, Inc., (“Columbia”) and Innovex Inc. (“Innovex”), pursuant
to the Master Services Agreement, having an effective date of July 31, 2002,
between Columbia and Innovex’s predecessor, Innovex LP, and is subject to all
the terms and conditions set forth therein, except as may be otherwise expressly
provided herein. Sales Force Work Order #8872 is hereby terminated and no longer
in effect.

 

A. BRIEF DESCRIPTION OF SALES FORCE PROJECT:

 

Sales Force

 

A full time sales force will be assigned to selling Prochieve® 8% Progesterone
Gel (“Prochieve 8%”), Prochieve® 4% Progesterone Gel (“Prochieve 4%”), RepHresh®
Vaginal Gel (“RepHresh”), and Advantage-S® Bioadhesive Contraceptive Gel
(“Advantage-S”) to a target list of obstetricians, gynecologists, and primary
care physicians, and selling Striant™ Testosterone Buccal System (“Striant”) to
a target list of endocrinologists, urologists, and primary care physicians.
Columbia’s and Innovex’s objective is to maximize the quality of the calls and
to work the total office to support the full Columbia product line.

 

The parties acknowledge and agree that the grant of rights to Innovex hereunder
is non-exclusive and nothing herein shall limit or restrict Columbia’s right to
market or promote the Products itself or through a third party, in Columbia’s
sole discretion.

 

B. PROJECT TEAMS:

 

Columbia Contact Person:   

    Meg Coogan

    

    Senior Vice President, Marketing and Sales

address:   

    354 Eisenhower Parkway

    

    Livingston, NJ 07039

phone:   

    973-994-3999

fax:   

    973-994-3001

Innovex Contact Person:   

    Tony Yost

    

    President

address:   

    10 Waterview Blvd.

    

    Parsippany, NJ 07054

phone:   

    973-257-4500

fax:   

    973-257-4617

 

1

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Routine correspondence relevant to the operation of the sales force should be
sent to the above-named contact persons. All notices or similar communications
in regard to the terms of this Amended and Restated Sales Force Work Order are
to be sent to the parties named in Section 16 of the Master Services Agreement.

 

C. PROJECT TERM AND KEY DATES:

 

Project Start Date

 

July 31, 2002

Last Innovex Sales Representative Field Day

 

October 31, 2005

Project End Date

 

October 31, 2005

 

“Project Term” shall mean the period of time beginning on the Project Start Date
and ending on the Project End Date.

 

D. DEFINITIONS

 

  1. “Day Worked” shall mean a day during which an Innovex Sales Representative
Details or Presents to Prescribers, or attends scheduled Columbia training
and/or specifically designated home study. A “Day Worked” by an Innovex District
Manager shall mean a day during which the Innovex District Manager performs
duties and responsibilities described in this Amended and Restated Sales Force
Work Order. A “Day Worked” by an Innovex Field Coordinator shall mean a day
during which the Innovex Field Coordinator performs duties and responsibilities
described in this Amended and Restated Sales Force Work Order. Days Worked shall
not include days on leave, holidays, sick days, or vacations.

 

  2. “Detail” shall mean an interactive face-to-face contact by an Innovex Sales
Representative with a Prescriber, during which a promotional message involving
Prochieve 8%, Prochieve 4%, or Striant is given in accordance with the
Promotional Program. When used as “Detail,” “Details,” “Detailing” or
“Detailed,” it shall mean to engage in a Detail as defined herein.

 

  3. “Innovex District Manager” shall mean an Innovex employee who is a district
manager and who, among other things, manages and supervises Innovex Sales
Representatives.

 

  4. “Innovex Field Coordinator” shall mean an Innovex employee who, among other
things, manages and supervises Innovex Sales Representatives with respect to
personnel matters.

 

  5. “Innovex National Field Coordinator” shall mean the Innovex employee who,
among other things, manages and supervises the Innovex Field Coordinators.

 

  6. “Innovex Sales Force” shall mean the Innovex Sales Representatives, Innovex
Field Coordinators and the Innovex National Field Coordinator, individually and
as a group, that have been assigned by Innovex to deliver Details and
Presentations of Products in accordance with the terms of this Amended and
Restated Sales Force Work Order.

 

2

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  7. “Innovex Sales Representative” shall mean an Innovex employee who has been
trained and equipped to Detail and Present to Prescribers.

 

  8. “Off-limits Prescriber” shall mean one of the Prescribers specifically
identified by Columbia within an Innovex Sales Representative’s Territory that
the Innovex Sales Representative is prohibited from contacting.

 

  9. “Prescriber” shall mean physicians and other health care professionals
legally authorized to write prescriptions for pharmaceutical products.

 

  10. “Presentation” shall mean an interactive face-to-face contact by an
Innovex Sales Representative with a Prescriber or the Prescriber’s staff, during
which a promotional message involving RepHresh or Advantage-S is given in
accordance with the Promotional Program. When used as “Present,” “Presents,”
“Presenting” or “Presented,” it shall mean to engage in a Presentation as
defined herein.

 

  11. “Product” shall mean, individually and collectively, Prochieve 4%,
Prochieve 8%, Advantage-S, RepHresh and Striant.

 

  12. “Promotional Material” shall mean the Product labeling and package
inserts, sales aids, Detailing materials, Presentation materials, and other
promotional support items provided by Columbia to Innovex for use in promotion
of a Product.

 

  13. “Promotional Program” shall mean the marketing plan, strategy and
promotional message for each Product, as provided by Columbia, which will
include use of the Promotional Material.

 

  14. “Referral Message” shall mean the promotional message, as provided by
Columbia, that any patient who has not become pregnant after three (3) cycles of
treatment using clomiphene citrate together with Prochieve 8% should seek care
of an assisted reproductive technology specialist for further treatment.

 

  15. “Target Prescriber” shall mean one of the specifically identified
Prescribers within an Innovex Sales Representative’s Territory to be Detailed
and Presented to by the Innovex Sales Representative.

 

  16. “Territory” shall mean the United States and Puerto Rico. In connection
with an individual Sales Representative, the Territory shall be the geographic
area assigned to the individual Sales Representative.

 

E. INNOVEX RIGHTS, RESPONSIBILITIES AND OBLIGATIONS

 

  1. Innovex Continuing Sales Force. As of the Effective Date of this Amended
and Restated Sales Force Work Order, Innovex will provide the Innovex Sales
Force

 

3

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

     composed of Innovex District Managers and Innovex Sales Representatives
(the “Innovex Continuing Sales Force”) assigned to Work Orders #8795 and #8872
on the date immediately preceding the Effective Date. The Innovex Continuing
Sales Force will perform the obligations of Innovex pursuant to this Amended and
Restated Sales Force Work Order until the establishment of the Columbia
Re-Aligned Sales Force in accordance with paragraph E(2) of this Amended and
Restated Sales Force Work Order.

 

  2. Columbia Re-Aligned Sales Force. Within thirty days of the Effective Date
of this Amended and Restated Sales Force Work Order, Columbia, within its sole
discretion but on the basis of analyses and recommendations of [***], will
determine the number and placement of districts and Territories for a nationwide
sales force of Columbia district managers, Columbia sales representatives and
Innovex Sales Representatives (the “Columbia Re-Aligned Sales Force”) and the
Steering Committee will agree on a date within such thirty day period to
terminate those members of the Innovex Continuing Sales Force that will not be
part of the Columbia Re-Aligned Sales Force and institute the Columbia
Re-Aligned Sales Force (the “Re-Alignment Date”). Columbia may, in its sole
discretion and with no payment or other obligation to Innovex whatsoever
(notwithstanding any other provision of this Amended and Restated Sales Force
Work Order), hire directly any Innovex District Manager in the Innovex
Continuing Sales Force to be a Columbia district manager in the Columbia
Re-Aligned Sales Force. Innovex will provide to Columbia pursuant to this
Amended and Restated Sales Force Work Order Innovex Sales Representatives equal
in number to one-half the number of sales Territories established by Columbia on
the Re-Alignment Date (the “Innovex Sales Representative Threshold”). The
Innovex Sales Force which will constitute part of the Re-Aligned Sales Force may
be recruited from within or without the Innovex Continuing Sales Force and will
be selected in accordance with the provisions of paragraph E(3), below. Columbia
will hire directly sales representatives for one-half the number of sales
Territories established by Columbia on the Re-Alignment Date. Columbia will
provide appropriate sales and marketing oversight of the Innovex Sales Force,
including the provision of a Columbia national sales director and district
managers. Beginning on the Re-Alignment Date, Columbia shall be entitled, in its
sole discretion, to select, appoint and hire all district managers. Innovex will
provide Innovex Field Coordinators and an Innovex National Field Coordinator for
the Innovex Sales Force. Columbia may request that Innovex provide additional
Innovex Sales Representatives for the Columbia Re-Aligned Sales Force by
submitting a written request in substantially the form attached hereto as
Exhibit 1, (“Additional Innovex Sales Representative Request Form”). If after
the Re-Alignment Date Columbia in its sole discretion reduces the number of
Territories to be covered by the Columbia Re-Aligned Sales Force below the
number of Territories on the Re-Alignment Date, such reduction shall be
allocated equally between the Innovex Sales Representatives and Columbia sales
representatives. If after the Re-Alignment Date Columbia in its sole discretion
increases the number of Territories to be covered by the Columbia Re-Aligned
Sales Force from the number of Territories on the Re-Alignment Date, such
increase may be made solely by Columbia hiring new sales representatives
directly,

 

4

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

     with no obligation of Columbia to increase the number of Innovex Sales
Representatives; provided, however, that (i) any increase in Territories made
within the first three months after the Re-Alignment Date shall be allocated
equally between the Innovex Sales Representatives and Columbia sales
representatives and the Innovex Sales Representative Threshold shall be
increased by the number of Innovex Sales Representative so added; or (ii) if the
number of Innovex Sales Representatives at the time of such increase is less
than the Innovex Sales Representative Threshold, then the increase shall be
allocated equally between the Innovex Sales Representatives and Columbia sales
representatives until such time as the number of Innovex Sales Representatives
equals the Innovex Sales Representative Threshold. As the total number of
district managers changes for the Columbia Re-Aligned Sales Force, Innovex Field
Coordinators will also be added or removed in order to maintain a ratio Innovex
Field Coordinators to district managers of no greater than 1:4 unless determined
otherwise by the Steering Committee.

 

  3. Recruitment.

 

  a. Innovex shall be responsible for recruitment and re-recruitment
(replacement) of the Innovex Sales Representatives and Innovex Field
Coordinators in accordance with the Innovex Sales Force Qualifications described
below, subject to Columbia’s approval of each Innovex Sales Representative and
Innovex Field Coordinator. Innovex shall be responsible for the cost of
recruitment, background checks and drug screens. Columbia shall approve or
disapprove qualified candidates within five (5) business days after each
qualified candidate is submitted to Columbia for final selection. A “qualified
candidate” must meet the Innovex Sales Force Qualifications set forth in
paragraph E(4) of this Amended and Restated Sales Force Work Order and, in the
reasonable judgment of Columbia, be capable of Detailing and Presenting the
Products to Prescribers and their staffs in an effective manner.

 

  b. At Columbia’s request, Innovex will provide recruiting services to Columbia
with regard to Columbia’s recruitment of its own, directly employed, field sales
force. The scope and pricing of such services shall be determined by the
Steering Committee.

 

  4. Innovex Sales Force Qualifications. Innovex will exercise best efforts to
recruit from a diverse candidate base. A qualified candidate for Innovex Sales
Representative shall meet the following minimum qualifications: four-year
college degree (B.A., B.S. or equivalent); minimum two years outside sales
experience, preferably within pharmaceuticals and women’s health, endocrinology
or urology. At least 50% of Innovex Sales Representative candidates shall have a
minimum of one year of pharmaceutical sales experience.

 

  5. Position Descriptions and Duties. Innovex shall evaluate the performance of
the Innovex Sales Representatives, Innovex Field Coordinators, and the Innovex
National Field Coordinator in accordance with the responsibilities and duties
identified below,

 

5

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

       giving at least 60% weight in the evaluation of Innovex Sales
Representatives to the ability to generate sales within the assigned Territory.
All Innovex Sales Force employees shall demonstrate the following: work ethic
and integrity; planning, organizing and territory management skills; strong
interpersonal skills; excellent communication skills; critical thinking and
analysis; problem solving; decisiveness; sound judgment; Columbia-focused
selling skills; basic computer skills; ability to listen and learn.

 

       In addition, the responsibilities of the Innovex Sales Representatives,
Innovex Field Coordinators and the Innovex National Field Coordinator shall
include the following:

 

Innovex Sales Representatives

 

  • Generate sales within the assigned Territory

 

  • Work a full 8 hours each field selling day

 

  • Achieve 90% or better on all product knowledge tests

 

  • Spend [***]of their Detailing time on Striant and [***] of their Detailing
time on Prochieve 8% and Prochieve 4%

 

  • Make an average of [***] Details per day, calculated on a weekly basis, on
the Target Prescribers within the Innovex Sales Representative’s call list for
all products

 

  • Make an average of [***] pharmacy calls per day, calculated on a weekly
basis, on the pharmacy target list within the Innovex Sales Representative’s
Territory

 

  • Make an average of[***]calls per month on the [***]Striant Target
Prescribers within the Innovex Sales Representative’s call list

 

  • Make an average of [***]calls per month on the [***]Prochieve 8% Target
Prescribers within the Innovex Sales Representative’s call list

 

  • Make an average of [***]calls per month on the [***]Prochieve 4% Target
Prescribers within the Innovex Sales Representative’s call list

 

  • Make one call per month on the remaining Target Prescribers within the
Innovex Sales Representative’s call list up to the required call frequency

 

  • Make a full office staff Presentation (including OTC Products) on every call

 

  • Make laptop call note entries throughout each day (8:00 A.M—5:00 P.M.)

 

  • Synchronize his/her laptop a minimum of 1 time per day

 

  • Accurately document what takes place on every call, as well as specific
plans for the next call. Maintain and update current and prospective Target
Prescriber profiles. (Call notes must be a succession of documentation,
highlighting objectives, accomplishments, issues, objections and success
planning.)

 

  • Check e-mail twice per day

 

  • Check voice mail three times per day

 

  • Avoid all contact whatsoever with Off-limits Prescribers

 

  • Keep current with market knowledge and competitive products

 

6

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  • Avoid any comparison or reference to Crinone® (progesterone gel) products
marketed by Serono, Inc.

 

  • Maintain a professional image for Columbia and Columbia Products

 

  • Participate in all training and sales meetings

 

  • Plan and organize Territory to meet sales and call Target Prescribers

 

  • Make sales presentations (Details and Presentations) – individual,
one-on-one, in-services

 

  • Deliver the Referral Message with each Detail of Prochieve 8%

 

  • Comply with the Prescription Drug Marketing Act and other applicable laws

 

  • Make complete, accurate and timely submission of all time-keeping, call
activity and expense reports

 

  • Meet all specified timelines for submitting weekly reports, expense reports,
and all other project specific reports

 

  • Comply with Promotional Program, and proper use of Promotional Materials

 

  • Participate or coordinate “Lunch & Learns,” dinner programs, weekend events,
as appropriate

 

  • Have appropriate interaction with co-promotional partners or counterparts

 

Innovex Field Coordinators

 

  • Assist with recruitment of Innovex Sales Representatives and Columbia Sales
Representatives

 

  • Handle initial 120 day and annual performance reviews, personnel issues,
discipline and termination of Innovex Sales Representatives

 

  • Review and approve expense reports; monitor compliance with expense policies

 

  • Assess and monitor field activity and work schedules; monitor and manage
field reporting; implement performance or disciplinary plans.

 

  • Communicate with Columbia district managers on a regular and timely basis

 

  • Assist with the planning and delivery of training, and periodic sales
meetings

 

  • Monitor time-keeping and attendance

 

  • Monitors compliance with the Prescription Drug Marketing Act, other
applicable laws and sample accountability procedures as applicable

 

Innovex National Field Coordinator

 

  • Manage and supervise Innovex Field Coordinators

 

  • Monitor compliance with Innovex Sales Representative re-recruitment process,
including maintaining recruit profile integrity and ensuring Columbia review of
recruits

 

  • Track call activity

 

  • Ensure appropriate billing (both estimates and actuals)

 

  • Draft, compile and deliver monthly reports

 

  • Serve as Columbia’s main point of contact

 

  • Ensure appropriate follow-up on personnel and performance related issues

 

7

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  6. Innovex Sales Force Compensation; Benefits. Innovex shall administer the
compensation plan for the Innovex Sales Force with a combination of salary and
variable incentive (bonus). The Steering Committee shall establish a target
average salary and salary matrix, which recognizes greater experience and
training, and preferred selection criteria. The terms and conditions of a
variable incentive compensation plan for the Innovex Sales Force (“Incentive
Plan”) shall be determined by Columbia, including eligibility criteria and
performance targets. The plan may also include incentive awards such as trips
and prizes. Innovex shall administer the Incentive Plan and pay the incentive
compensation and awards in accordance with the Incentive Plan. Innovex Sales
Force employees shall be eligible to receive an auto allowance, and shall be
entitled to participate in the Innovex employee benefit plans for health and
dental care, 401K, in accordance with Innovex eligibility criteria.

 

  7. Training and Periodic Sales Meetings. Innovex shall facilitate the
participation of the Innovex Sales Force in Columbia’s training of the Innovex
Sales Force, backfill training of replacement Innovex Field Coordinators and
Innovex Sales Representatives and all follow-up training, including periodic
sales meetings. Columbia may request Innovex’s participation in the delivery of
training and Innovex will provide such services on a time and materials basis as
the parties may agree. In all cases, Innovex may have other appropriate
personnel monitor and observe Columbia training (solely for purposes relating to
the marketing of Products hereunder) at Innovex’s sole cost and expense. Innovex
may have Innovex Sales Force members participate in the Innovex Leadership
Development Program at Innovex’s sole cost and expense.

 

  8. Promotional Activities. Columbia shall be responsible for managing and
monitoring the promotional activities of the Innovex Sales Force. The Innovex
Sales Force shall engage in promotional activities in strict adherence to the
Promotional Program and using only the Promotional Materials provided by
Columbia. Innovex Sales Representatives shall not be permitted to develop,
create or use any other promotional material or literature in connection with
the promotion of the Products. The Innovex Sales Representatives will be
required to immediately cease the use of any Promotional Materials when
instructed to do so by Columbia. Columbia shall monitor that Promotional
Materials are not changed, (including, without limitation, by underlining or
otherwise highlighting any text or graphics or adding any notes thereto) by the
Innovex Sales Representatives. Innovex Sales Representatives shall be required
to limit their statements and claims regarding Product, including as to efficacy
and safety, to those which are consistent with the Product labels, package
inserts and Promotional Materials. The Innovex Sales Representatives shall not
be permitted to add, delete or modify claims of the efficacy or safety in the
promotion of the Products, nor shall the Innovex Sales Representatives be
permitted to make any untrue or misleading statements or comments about the
Products or any Columbia competitors or competitor products. Innovex Sales
Representatives shall be prohibited from (i) contacting Off-limits Prescribers
and (ii) making comparisons or references to Crinone® products.

 

8

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  9. Project Reports. Innovex shall provide Columbia a monthly Project Report in
respect of the activities of the Innovex Sales Force, which shall include: (i)
headcount, reported nationally, by district and Territory; vacancy rates,
turnover, personnel transfers to Columbia, status of recruitment/hiring update;
(ii) project status, milestones, and progress toward achieving objectives; (iii)
call averages by district and nationally, (iv) financial accountability,
tracking expenses against budget; and (v) call reporting on a
Territory-by-Territory basis, including reach and frequency, calls during the
period on [***]Striant physicians, [***]Prochieve 8% physicians, [***]Prochieve
4% physicians, pharmacies; office calls vs. physician calls; and times of call
note entries.

 

  10. Reporting by Innovex Sales Representatives. Innovex Sales Representatives
shall be required to report all field activities and expenditures to district
managers and Innovex Field Coordinators in a manner that is timely, accurate and
honest, and in accordance with policies and procedures for the applicable
reporting systems. Columbia district managers and Innovex Field Coordinators
shall routinely reinforce the importance of compliance with the reporting
guidelines and policies (e.g. sample accountability, call reporting, promotional
budget expenditures, travel expenses). Newly hired Innovex Sales Representatives
shall receive training on the reporting systems, guidelines and policies during
the initial sales training program.

 

  11. SFA and Call Reporting. Innovex shall provide a sales force automation
tool, including automated call reporting functions. Innovex shall equip the
Innovex Sales Force with computer hardware and software, and shall bear the cost
of database and system administration, licenses, access to data/replication
lines, help desk support, and training of the Innovex Sales Force in proper use
of the computers and software.

 

  12. Management and Discipline of the Innovex Sales Force. Columbia shall be
responsible for managing the sales and marketing activities of the Innovex Sales
Force. Innovex, in light of its human resources responsibilities, shall have
sole authority to remove employees from the Innovex Sales Force. The Steering
Committee may establish minimum sales criteria for an Innovex Sales
Representative to continue employment on the Innovex Sales Force. In conformance
with Innovex policy, Innovex shall provide appropriate employee counseling and
discipline, up to and including termination, on its own initiative and upon the
reasonable request of Columbia, to Innovex Sales Force members who violate
employment rules and who are otherwise under performing their job
responsibilities. Innovex will promptly follow-up on any reports made by
Columbia of Innovex Sales Force member non-compliance and will apply such
counseling or discipline as may be warranted in Innovex’s judgment consistent
with Innovex’s prior employment practices and the reasonable requests of
Columbia.

 

9

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  13. Business Cards; Detail Bags. Innovex shall supply the Innovex Sales Force
with business cards, the content of which shall be subject to approval by
Columbia, such approval not to be unreasonably withheld. Innovex shall supply
the Innovex Sales Force with Detail bags. Columbia shall provide Innovex with
camera ready artwork of Columbia’s logo or other content Columbia wishes to
include on the business cards.

 

  14. Innovex Sales Force Performance. If the average number of combined
prescriptions for Prochieve 4%, Prochieve 8% and Striant in September, 2004, for
the Innovex Sales Representatives based upon monthly IMS data is less than
[***], the parties will meet on or before October 31, 2004, to discuss
corrective measures or termination of this Amended and Restated Sales Force Work
Order. The parties shall consider all relevant factors, including, but not
limited to, the analogous performance of the Columbia sales representatives,
overall sales of the Products, entry of competitors (generic or branded), etc.

 

F. COLUMBIA RIGHTS, RESPONSIBILITIES AND OBLIGATIONS

 

  1. Promotional Program and Promotional Materials. Columbia shall be
responsible for providing a Promotional Program and Promotional Materials that
(i) will not involve the counseling or promotion of a business arrangement that
violates federal or state law; (ii) will be in compliance with the PhRMA Code on
Interactions with Healthcare Professionals; and (iii) shall not require or
encourage the Innovex Sales Representatives to offer, pay, solicit or receive
any remuneration from or to Prescribers to induce referrals or to purchase
Product.

 

  2. Training and Periodic Sales Meetings.

 

Columbia shall be responsible for the following:

 

  • Programming, materials and facilities for initial Innovex Sales Force
training. The initial training agenda shall include time designated for Innovex
training regarding personnel management, compensation and benefits and field
administration.

 

  • Programming, materials and facilities for periodic sales meetings or product
launch meetings as designated by Columbia.

 

Any reasonable, documented and approved expenses incurred by Innovex in
conjunction with the Innovex Sales Force training shall be a Pass-Through
Expense to Columbia.

 

  3. Sales Data. Columbia shall be solely responsible for obtaining historic and
ongoing sales data regarding the Products. Columbia shall be solely responsible
for paying any applicable per representative fee required by any third party.
Upon execution of this Amended and Restated Sales Force Work Order, Innovex will
provide Columbia with the historic data used to size and structure the Innovex
Sales Force. Columbia shall provide Innovex with on going monthly IMS Xponent
Data at the territory level for all sales representatives, Innovex and Columbia.

 

10

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  4. Innovex Sales Force Travel Expenses. Columbia shall be responsible for all
reasonable Innovex Sales Force travel, lodging and meal expenses, when
necessary, documented, and actually incurred by the Innovex Sales Force.

 

  5. No Recruitment. Through the Project End Date and for one year thereafter,
neither party shall attempt to actively recruit or solicit any personnel of the
other party without the prior written consent of such party; except as otherwise
provided herein and provided that, notwithstanding the foregoing, a party shall
be permitted to engage in general recruitment through advertisements or
recruiting through head-hunters so long as Innovex employees and personnel or
Columbia employees and personnel, as the case may be, are not specifically
targeted.

 

  6. Ancillary Services. Columbia may, upon 60 days prior notice to Innovex,
assume direct responsibility for call reporting, sample accountability and
reporting, and computers and support services related to the Innovex Sales
Force.

 

G. FEES AND PASS-THROUGH EXPENSES

 

  1. Daily Fees. As of the Effective Date of this Amended and Restated Sales
Force Work Order, Columbia shall pay Innovex a Daily Fee for each Day Worked by
an Innovex Sales Representative of [***], and each Day Worked by an Innovex
District Manager of [***]. As of the Re-Alignment Date, Columbia shall pay
Innovex a Daily Fee for each Day Worked during the Project Term by each Innovex
Sales Representative, each Innovex Field Coordinator, and the Innovex National
Field Coordinator respectively as follows: [***]. In order to adjust for
Innovex’s unamortized expenses incurred, the parties agree to renegotiate the
Sales Representative Daily Fee when and if the number of Innovex Sales
Representatives becomes [***]above or below the Innovex Sales Representative
Threshold.

 

The estimated Days Worked per year for each Innovex Sales Representative and
Innovex Field Coordinator is [***]days. The Daily Fees may be increased only
with the prior written approval of Columbia; provided, however, that Innovex
shall have no obligation to raise Innovex Sales Force salaries without
Columbia’s agreement to raise the amount of such Daily Fees.

 

Salary Adjustments. The parties hereto hereby acknowledge and agree that the
Daily Fees set forth above are based upon an assumed average annual salary per
Innovex Sales Representative of [***]. To the extent the Innovex Sales
Representatives average salary is above or below [***] (annualized) in any
calendar month (or part thereof), Columbia shall pay to, or receive a credit
from, Innovex in an amount equal to (i) the amount by which the average salary
compensation earned by the Innovex Sales Representatives is greater or less than
that amount, plus (ii) an amount equal to [***]of such amount for Innovex’s
employer costs (payroll taxes, benefits).

 

11

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  2. Recruiting Fee. For each Sales Force Member recruited by Innovex for
backfill, Columbia shall pay Innovex a recruiting fee of [***], up to a maximum
of [***]. After this backfill maximum fee is reached, further backfill
recruiting shall be at Innovex’s sole cost and expense. Notwithstanding anything
else herein to the contrary, the [***]fee shall always be due where the backfill
is necessitated by Columbia’s hiring of a member of the Innovex Sales Force or
for any recruiting to fill a newly established Territory and the fee in such
cases shall not be subject to, or counted against, the maximum fee set forth
herein.

 

  3. Take-On Fee.

 

  a. Individual Innovex Sales Force Members. Innovex may charge Columbia a fee
for each Innovex Sales Force member that becomes employed by Columbia or an
affiliate during the Project Term (or six months thereafter if Columbia does not
exercise its rollover rights with respect to such member under paragraph G(2)(b)
of this Amended and Restated Sales Force Work Order), provided however, that
Columbia may only hire an Innovex Sales Force member during such period upon
providing Innovex 15 days notice of Columbia’s desire to so hire and, in the
case of Innovex Sales Representatives only upon Innovex express consent. For
each such hire, Columbia shall pay Innovex a one-time fee consisting of the
following: [***] before October 31, 2004, and [***] thereafter, respectively, of
the employee’s Innovex annual salary, as in effect immediately prior to such
employee’s hiring by Columbia. These amounts shall be included in Innovex’s
regular invoicing.

 

  (i) Use of Take-on Fees. Innovex, in its sole discretion, may make the fees
paid by Columbia under paragraph G(2)(a) of this Amended and Restated Sales
Force Work Order available for the Innovex Sales Force retention initiatives as
may be warranted and prudent during the Project Term. The Steering Committee may
make recommendations to Innovex on such expenditures.

 

  b. Innovex Sales Force Rollover. Columbia may hire directly any member of the
Innovex Sales Force contemporaneously with the Project End Date by providing
Innovex 90 days notice and without any payment to Innovex, whatsoever.

 

  4. Pass-Through Expenses. Attachment A to this Amended and Restated Sales
Force Work Order sets forth certain expenses which are “Pass Through Expenses.”
Columbia shall reimburse Innovex for any such Pass Through Expenses in
accordance with the terms and conditions of this Amended and Restated Sales
Force Work Order.

 

  5. Incentive Plan Administration. Columbia shall pay Innovex an amount equal
to (i) the amount of all non-salary compensation earned by Innovex Sales Force
members in accordance with the terms of the Incentive Plan or the amount of
other compensation

 

12

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

       otherwise requested by Columbia to be paid to the Innovex Sales Force;
and (ii) an amount equal to [***]of such non-salary compensation for Innovex’s
employer costs (payroll taxes, benefits).

 

  6. SFA Fees. For Innovex’s provision of SFA services as set forth in paragraph
E(11) of this Amended and Restated Sales Force Work Order, Columbia shall pay a
monthly service fee in the amount of [***]per Innovex Sales Representative,
Innovex Field Coordinator, and the Innovex National Field Coordinator on staff
during such month through the Project End Date. Columbia shall also pay Innovex
[***]per month for each Columbia sales representative, Columbia district manager
and other employee of Columbia using the SFA system during such month. Provided,
however, that the parties agree to renegotiate the monthly fee of [***], when
and if the number of monthly users (i) is reduced to fewer than 60, or (ii)
increased to more than 135.

 

  7. Payment Schedule. Innovex shall send Columbia an itemized list of estimated
costs for each month ten (10) days in advance, including all incentive
compensation and related employer costs, a list of the estimated billable
Innovex Sales Force personnel and the estimated total number of Days Worked
multiplied by the respective Daily Fee rate and all estimated Daily Fees,
Take-on Fees and Pass-Through Expenses on a Territory-by-Territory basis, and a
district by district basis. Columbia shall pay the estimated monthly charge on
the first day of the month by wire transfer to the account designated by
Innovex. At the end of each calendar month Innovex shall provide Columbia with
an itemized list of the actual billable Innovex Sales Force personnel and the
actual total number of Days Worked multiplied by the respective Daily Fee rate
and all Daily Fees, Take-on Fees and Pass-Through Expenses on a
Territory-by-Territory basis, and a district-by-district basis. Innovex shall
add any underpayment to, and deduct any overpayment from, the next estimate sent
to Columbia, with a final true-up payment to be made with respect to the last
month of the Project Term 30 days after the Project End Date. The format of the
Innovex estimates and invoices should conform in all respects, except invoices
shall also contain full details of all expenses reported by Innovex employees
other than Innovex Sales Representatives. The parties shall use good faith
efforts to reconcile any disputed amount as soon as practicable. One half of any
amount in dispute for more than 30 days shall be credited against the next
estimate (provided the amount in dispute was paid by Columbia based on a
previous estimate) sent to Columbia and remain as a credit until the dispute is
resolved.

 

  8. Fourth Quarter 2003 Rates. On or before January 31, 2004, Innovex shall
credit Columbia with an amount equal to [***]of the aggregate amount of Daily
Fees in Innovex invoices for services rendered from October 1, 2003 through
December 31, 2003, for Work Orders #8795 and #8872, which shall be no less than
[***].

 

  9. June 2004 Performance Bonus. If the average number of combined
prescriptions for Prochieve 4%, Prochieve 8% and Striant in June 2004 for the
Innovex Sales Representatives based upon monthly IMS data is [***]or greater,
Columbia will make a payment to Innovex on or before August 15, 2004, in an
amount equal to [***].

 

13

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  10. Changes in Scope; Additional Services. All prices and costs contained in
this Amended and Restated Sales Force Work Order are subject to revision as
agreed by Columbia and Innovex to reflect changes in the scope of services being
provided by Innovex. Additional services will be provided at Innovex’s normal
and customary rates.

 

  11. Expense Allocation Chart. The financial responsibility of Innovex and
Columbia for expenses and costs of Innovex Sales Force operation shall be
allocated in accordance with the terms of this Work Order, which are summarized
for illustrative purposes in the “Innovex Sales Force Expense Allocation” chart
(Attachment A). On or before February 27, 2004, Innovex shall make an accounting
for, and credit to, Columbia all phone, postage, supplies, miscellaneous
charges, and auto costs in the Territories that were paid by Columbia under Work
Orders #8795 and #8872 if, and to the extent, such costs and expenses exceed
[***]and such expenses were not otherwise approved by Columbia.

 

H. ADDITIONAL TERMS

 

  1. Steering Committee. Columbia shall make all decisions with respect to the
strategy for the marketing and promotion of the Products. However, other issues
may arise under the terms of this Amended and Restated Sales Force Work Order or
between the parties while operating under this Amended and Restated Sales Force
Work Order which are appropriate for consultation between the parties to ensure
maximum productivity of the Innovex Sales Force, including, but not limited to,
the establishment of work rules or the response to greater than expected Innovex
Sales Force turnover or lower than expected Innovex Sales Force performance, and
other changing market conditions. The parties shall, therefore, establish a
Steering Committee, chaired by Columbia and consisting of up to three (3)
members from each party. The chairperson’s duties shall include site selection,
logistics, agenda and facilitation; provided however, that an Innovex Committee
member may submit agenda items to the Chair and such items shall be included in
the next regular meeting of the Steering Committee. The initial Innovex members
are Tony Yost, Daryl Gaugler, and Ed Heimers, and the initial Columbia members
are Fred Wilkinson (chair), Meg Coogan, and Bill Reggio. A member of the
Committee may be removed and replaced at any time, with or without cause, and
replaced by the party that appointed such member. The Committee shall meet at
least monthly, or otherwise at the call of the chairperson to review,
coordinate, and discuss issues regarding the Project. In addition, the Committee
shall review and attempt to resolve issues pertaining to this Amended and
Restated Sales Force Work Order. The members of the Committee will use
reasonable efforts to reach consensus on all decisions. For decisions concerning
the day-to-day operations of the Re-Aligned Sales Force (such as discretionary
spending for promotional expense monies, incentive compensation payments,
revision of Sales Force responsibilities), for which the Steering Committee
cannot reach consensus, the chair shall cast the deciding vote. Notwithstanding
anything else to the contrary, the Steering Committee shall have no authority to
alter the basic economic terms of this Amended and Restated Work Order,
including the pricing terms, the number of members of the Innovex Sales Force,
and the Project End Date.

 

14

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

In Witness Whereof, Columbia and Innovex have each caused this Amended and
Restated Sales Force Work Order #8795 to be duly executed on their behalf by
their authorized representatives and made effective as of Effective Date of Work
Order appearing above.

 

Accepted and Agreed to by:

 

 

COLUMBIA LABORATORIES, INC.   INNOVEX, INC.

/S/ Fred Wilkinson

--------------------------------------------------------------------------------

 

/S/ Anthony J Yost

--------------------------------------------------------------------------------

By:

 

Fred Wilkinson

 

By:

 

Anthony J Yost

Title:

 

President & CEO

 

Title:

 

President

Date:

 

January 26, 2004

 

Date:

 

January 26, 2004

 

15

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Attachment A to Sales Force Work Order

SALES FORCE EXPENSE ALLOCATION

Project # 8795

 

Category

--------------------------------------------------------------------------------

  

Innovex

Direct

Expenses

--------------------------------------------------------------------------------

   PassThrough
Expenses


--------------------------------------------------------------------------------

  

Columbia

Direct

Expenses

--------------------------------------------------------------------------------

Salary, including payroll taxes, for Innovex Sales Representatives, Innovex
Field Coordinators and the Innovex National Field Coordinator. Incentive
compensation for Innovex Field Coordinators, compensation for the Innovex
National Field Coordinator.    X           Incentive compensation (bonus) for
Innovex Sales Representatives, plus [***]         X      Benefits package,
including (401k), medical, dental, Rx, vacation, holidays    X           Auto
Costs in Territory, including monthly allowance, mileage reimbursement, parking
and tolls.    X           Basic Business Expenses in Territory, including phone,
paper supplies, postage and voice mail.    X           Business Cards & Detail
Bags for Innovex Sales Force members    X           Call Reporting; SFA    X   
       Computers for Innovex Sales Representatives, including software, helpdesk
support, data/replication lines    X           Computers for FCs, NFC, including
software, helpdesk support, data/replication lines    X           Infrastructure
support (operations, HR, finance, legal)    X           Liability Insurance:
employment, workers comp, E & O, CGL, auto    X           Recruitment and
re-recruitment, includes drug screens, background and motor vehicle checks    X
          Meetings: Columbia national, regional and district meetings; product
launches         X      Access Money, Lunch and Learn and Speaker Programs     
   X      Promotional Program and Promotional Materials (sales aids)          
   X Promotional marketing expenses, including sales data              X
Training program, materials and facilities; initial and follow-up              X

Travel Expenses (air, hotel, meals, T&E) for Innovex Sales Representatives,
Innovex Field Coordinators, and the Innovex National Field Coordinator

--------------------------------------------------------------------------------

*  Interviewing

*  Territory travel for field management purposes

        X     

 

16

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT 1 to Amended and Restated Sales Force Work Order

ADDITIONAL INNOVEX SALES REPRESENTATIVE REQUEST FORM

 

This Request for Additional Innovex Sales Representative is issued pursuant to
the Master Sales Services Agreement between Columbia and Innovex LP, dated as of
July 31, 2002, and Amended and Restated Sales Force Work Order #8795, dated as
of January 16, 2004.

 

PART 1   

To be completed by Columbia

 

Attach any relevant, helpful information

NUMBER OF SALES REPS. REQUESTED

    

TERRITORY LOCATION(S)

    

REQUESTED START DATE

    

AUTHORIZED COLUMBIA REPRESENTATIVE SUBMITTING REQUEST

  

Signature:                                              

Name:

Title:

Date:

Phone:

Fax:

PART 2   

To Be Completed by Innovex

Innovex shall respond within ten (10) business days after receipt of the
Additional Innovex Sales Representatives Request.

This Additional Innovex Sales Representative Request Form was Received by
Innovex on the following date:

 

--------------------------------------------------------------------------------

  

Request is Accepted, and Recruitment shall begin immediately:

 

--------------------------------------------------------------------------------

(sign and date)

Contact Person:

Phone:

    

Request is Not Accepted (identify above information which must be clarified or
changed before Request may be accepted by Innovex):

 

 

 

--------------------------------------------------------------------------------

(sign and date)

Contact Person:

Phone:

 

17

[***] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.